Citation Nr: 0920710	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for head trauma with 
residual chronic vision problems and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active service from July 1978 to July 1981 
and from April 1982 to April 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Previously, the RO considered the July 2005 rating decision 
at issue as being final and binding on the Veteran on the 
premise that he did not appeal it.  And, as such, the RO 
characterized the issue as whether he had submitted new and 
material evidence to reopen the claim. 38 C.F.R. § 3.156 
(2008).  However, a July 2006 statement in support of his 
claim (VA Form 21-4138), which was submitted within one year 
of notification of the July 2005 rating decision, is found to 
meet the criteria for a notice of disagreement under 38 
C.F.R. § 20.201.  Accordingly, the July 2005 decision is not 
final and binding on the Veteran, and a new and material 
evidence analysis is not warranted. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008). 
See also Myers v. Prinicipi, 16 Vet App 228 (2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that additional development of the record is 
warranted here.  The Veteran contends that he was hit on the 
left side of his head with the butt of a rifle while in basic 
training.  Since that time, the Veteran has experienced near-
continuous episodes of visual impairment, including visual 
auras (described as "zigzags") and transient blindness.  He 
has also complained of ringing in the ears, or tinnitus.  The 
Veteran has since been diagnosed with retinal/visual 
migraines.  He seeks service connection for any such 
residuals. 

The Veteran concedes that there is no in-service 
documentation of the head injury; however, review of the 
Veteran's service treatment records reveals treatment for 
occipital neuralgia, a condition which may be consistent with 
the alleged head trauma and current visual symptomatology. 
See Service Treatment Record, dated October 1951.   

Further, in his July 2007 substantive appeal, the Veteran 
stated that he sought treatment at a VA hospital (Miami-Coral 
Gables) shortly after separation from service.  According to 
the Veteran and his representative, this likely occurred 
sometime after his second period of active duty, in March 
1953.  Unfortunately, there is no evidence in the claims file 
that the RO attempted to obtain any VA treatment records from 
that period.  In light of the contentions of the both the 
Veteran and his representative, the Board believes it is 
necessary to attempt to obtain any more recent pertinent VA 
treatment records which have not yet been associated with the 
claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board of Veterans' Appeals 
(Board) and must actually be part of the record on review); 
see also VAOPGCPREC 12-95.

The Veteran has also stated that he was examined by numerous 
ophthalmologists, neurologists, and cardiologists for his 
visual symptomatology.  It is unclear from the record, 
however, whether such treatment was provided through VA or 
private medical facilities.  As part of the remand, the RO 
should again contact the Veteran for additional details (and 
to obtain the necessary release information to further 
identify the dates and locations of such private and/or VA 
treatment.  

Finally, the most recent VA treatment records from, May 2005 
through June 2006, show continued treatment for migraines and 
related visual symptoms.  These records consistently reflect 
a reported history of vision loss/migraines and tinnitus 
since being hit in the head with a rifle in 1948.  

The Veteran has never been afforded a VA examination to 
determine the etiology of his current visual and/or aural 
symptomatology, or to assess whether the occipital neuralgia 
shown in service is related the current retinal/visual 
migraines.  The Board observes that the recently identified 
service treatment record from 1951, which shows occipital 
neuralgia, constitutes evidence of an in service disability; 
there is also evidence that indicates a current, chronic 
visual migraine disability.  These findings trigger the need 
to obtain an opinion of etiology. See 38 C.F.R. § 
3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should secure any VA records of 
medical treatment for the Veteran's visual 
problems (i.e., retinal migraines) and/or 
tinnitus, from the VA medical facility 
identified by the Veteran as the "VA 
Hospital in Miami-Coral Gables," at which 
he sought treatment after March 1953.  If 
no records are available, a response to 
that effect is required and should be 
associated with the claims folder and 
communicated to the Veteran.  Ask the 
Veteran to identify all VA facilities 
where he has received treatment, and the 
RO should attempt to retrieve all 
identified records.  Moreover, all VA 
clinical records dating from June 2006 
should be retrieved and associated with 
the claims folder.

2.  The Veteran should be contacted and 
asked to identify all private healthcare 
providers, including ophthalmologists, 
neurologists, and cardiologists, who have 
treated him for his visual symptomatology 
and migraines.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  Again, if no records are 
available, a response to that effect is 
required and should be associated with the 
claims folder.  The Veteran is asked to 
assist, if possible, in obtaining these 
records and to provide any additional 
relevant records.  

3.  Following a reasonable period of time 
for receipt of additional records, the 
Veteran should be afforded the appropriate 
examination to determine the etiology of 
the Veteran's visual problems (diagnosed 
as retinal/visual migraines), claimed 
tinnitus, and any other residuals of the 
Veteran's head trauma in service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed. 

The examiner should first identify all 
current neurologic symptomatology of the 
head, to include migraines, visual 
problems, and tinnitus.  For each 
condition identified, he should provide an 
opinion as to whether they are at least as 
likely as not (50 percent or better 
probability) related to a head injury in 
service, or otherwise related to service.  
The examiner should also state whether it 
is at least as likely as not that the 
occipital neuralgia noted in an October 
1951 service treatment record was a 
manifestation of the later diagnosed 
retinal/visual migraines. 

4.  Upon completion of all requested 
development, review the Veteran's claim 
based on the new evidence.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


